DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Bronk (US 2017/0244565), hereon referred to as Bronk, in view of Ye et al. (US 2017/0060559), hereon referred to as Ye. 
In regards to claims 1, 6 & 11, Bronk discloses transmitting, by an electronic control unit (ECU), a first secure message including a private key associated with a vehicle to a host computing device couplable to the ECU (A message using the in-vehicle key is generated; The message is transmitted over a vehicle bus; Paragraphs 0029; 0037-0038); generating, by the host computing device, a secure key (the cryptographic module 208 may perform a key exchange with the coordination server 108 or a component of the coordination server 108 (e.g., a corresponding security co-processor). For example, the cryptographic module 208 may perform a Diffie-Hellman key exchange, and Elliptic Curve Diffie-Hellman key exchange, or another suitable cryptographic key exchange protocol with the coordination server 108 (e.g., to generate session keys).; Paragraph 0036); and transmitting, by the host computing device, a second secure message… (The coordination server coordinates the secure exchange of sensor information between the vehicles; Paragraphs 0031; 0039).
	However, Bronk does not disclose comparing, by the host computing device, the secure key to a key associated with the secure message to determine that the key associated with the secure message matches the secure key; and … including a configuration profile update to the ECU. In an analogous art Ye discloses comparing, by the host computing device, the secure key to a key associated with the secure message to determine that the key associated with the secure message matches the secure key and … including a configuration profile update to the ECU (In addition to key information, additional information identifying the vehicle may include, as some non-limiting examples, VIN information published on the CAN bus, or subscriber identity module (SIM) information of the modem of the telematics control unit such as international mobile station equipment identity (IMEI); The update server may receive these communications from the vehicles, and may maintain a software data store of vehicle configuration information related to the received hardware configurations and software (e.g., firmware, etc.) versions linked to identifiers of the vehicles, to which comparisons are conducted to establish authorization and communication; Paragraphs 0020-0030). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skilled in the art to combine the teachings disclosed by Bronk, with the teachings disclosed by Ye regarding comparing, by the host computing device, the secure key to a key associated with the secure message to determine that the key associated with the secure message matches the secure key; and … including a configuration profile update to the ECU. The suggestion/motivation of the combination would have been to provide additional security in document record compression/encryption (Liu; Paragraph 0001). 
In regards to claims 2, 7 & 12, the combination of Bronk and Ye discloses updating a configuration profile associated with the ECU using the configuration profile update (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Bronk and Ye. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 3 & 13, Ye discloses updating firmware associated with the ECU as part of updating the configuration profile associated with the ECU (Thus, in many modern vehicle systems, vehicle electronic control units (ECUs) are configured with capability to undergo firmware updates after deployment. Updating firmware may be one solution to improving security of software installed to the ECUs of the vehicle. However, improper firmware updates may enable unauthorized or malicious software updates to be installed to the vehicle ECUs. Such inappropriate updates may cause malfunctioning of the vehicle ECUs or unauthorized vehicle operation; Paragraph 0014).
In regards to claims 4, 8 & 16, Bonk discloses on power up of the vehicle; and appending, by the ECU, a value associated with the counter to the first secure message (The in-vehicle computing system 102 establishes the trusted execution environment upon ignition of the vehicle 120 or powering-up of the in-vehicle computing system; , the in-vehicle computing system 102 establishes a secure communication channel between the trusted execution environment of the in-vehicle computing system 102 and a corresponding trusted execution environment of the coordination server; Paragraphs 0040-0045 .
However, Bonk does not disclose incrementing a counter associated with the ECU. In an analogous art Ye discloses incrementing a counter associated with the ECU (A unique-per-ECU serial number, with a non-repeating counter or nonce value included from the swap request, and a software version indication; Paragraphs 0017; 0044; 0046). 
	In regards to claims 5, 9 & 17, Bronk discloses further comprising encrypting, by the ECU, the first secure message using a message authentication code based, at least in part, on the private key or encrypting, by the host computing device, the second secure message using a message authentication code based, at least in part, on the private key, or both (The cryptographic module 208 performs various cryptographic functions for the in-vehicle computing system 102. In some embodiments, the cryptographic module 208 may be embodied as a cryptographic engine, an independent security co-processor of the in-vehicle computing system 102, a cryptographic accelerator incorporated into the processor 150, or a standalone cryptographic software/firmware. In some embodiments, the cryptographic module 208 may cooperate with the communication module 204 to establish a secure connection with remote devices (e.g., the coordination server 108) over a network 104. For example, the cryptographic module 208 may encrypt and decrypt communications between the in-vehicle computing system 102 and the coordination server; Paragraph 0036).
	In regards to claims 10 & 20, Ye discloses wherein the ECU is part of an engine control component, a vehicle control component, a powertrain control component, an electronic brake control component, a body control component, or combinations thereof (As some non-limiting vehicle ECUs 104 examples: an engine control ECU 104-A may be configured to provide control of engine operating components; a transmission control ECU 104-B may be configured to utilize sensor data and data from the engine control ECU; Paragraph 0022). 
	In regards to claim 14, Ye discloses wherein the host computing device is a host computing device that is associated with an authorized vehicle manufacturer (software updates 116 may include a single section, while in other cases a software updates 116 may be organized into multiple subsections, partitions, or chunks, where all the subsections may be downloaded to complete the overall software update 116 to be installed. In some examples, the software updates 116 may be originated by a vendor (e.g., of the vehicle ECU 104) or originated by the vehicle manufacturer; Paragraph 0027).
	In regards to claim 15, the combination of Bronk and Ye discloses wherein the host computing device is deployed in a vehicle part installed in the vehicle (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Bronk and Ye. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claim 16, the combination of Bronk and Ye discloses wherein the ECU and the host computing device are located in geographically disparate locations (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Bronk and Ye. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495